OFFICIAL NOTICE'FROM COURT OF CRIMINAL APPEALS OF TEXAS
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 7.8711


          ©FF8CSAL BUSJMi T^1§> **
         STATE ©F TEXAS v 83
         PEWALTY FOR •
                           "-S2
11/26/2014™VATE USE     ; ; Eg                                                 NOV 26   2014
MILTON, DAMON O                Tr.
                               Tr. Ct.rNb.
                                   ct.rNb $ffi$2$WtP MAILED FR0M zrWFP-Hr6"68-03
This is to advise that the Court 'has denied without written order the application for
writ of habeas corpus on the findings of trte tnal'court without a hearing.
                                           '" *                             Abel Acosta, Clerk

                              DAMON O MILTON
                                                  )C#691128